DETAILED ACTION
	For this action, Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 February 2021, with respect to the grounds of rejection of Claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Upon further consideration of the arguments provided by the applicant and the interview conducted 15 April 2021, the arguments are considered persuasive; therefore, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 22 February 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Juan Perez on 15 April 2021.

Claim 7 shall now read as:
7.  (Line 3)…tank, and wherein receiving the value comprises receiving the value from the…

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  independent Claims 1, 11 and 20 each recite a storage tank for the carrying a first and second fluid layer, wherein said fluid layers comprise differing amounts of hydrocarbons.  The tank is equipped with a sensor and a neutron emitting device attached to an external surface of a wall of the tank and above a fluid outlet, wherein a valve on the fluid outlet is controlled based on a detected amount of backscattered neutrons from the sensor.  The valve is operated by the sensor and a processor in a manner where an interface layer between the first and second fluid layers never leaves said storage tank, such that the fluid comprising the first fluid layer never entirely leaves the storage tank.  The teaching of a sensor that detects a value of detected backscattered neutrons in combination with a valve for removing the first fluid layer based on the detected value provided by the sensor is not taught or suggested by the prior art; therefore, upon further search and consideration, the claims are considered allowable after entry of the examiner amendment detailed above.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 22 February 2021. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        04/15/2021